Citation Nr: 1750829	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  97-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an initial rating higher than 10 percent for scars of the right thigh and right calf under diagnostic code 7800.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. The Wilmington, Delaware RO now has jurisdiction over the claim.

The Board remanded the claims for additional development in December 2005 and April 2009; and then issued a decision in February 2012 that, in relevant part, increased the rating assigned to residuals of a SFW of the right thigh to 30 percent, and increased the rating assigned to residuals of a shell fragment wound of the right calf to 20 percent.

The Veteran appealed the Board's decision to the United States Court of Appeals
For Veterans Claims (Court).  In an October 2012 Joint Motion For Partial Remand (JMR), the Court issued an Order remanding for actions consistent with the JMR the portion of the Board's decision that, in relevant part, denied a rating in excess of 30 percent for residuals of a SFW of the right thigh, and failed to grant separate, compensable ratings for scars of the right thigh and right calf.  The Court's Order also commented that the Board's February 2012 decision failed to consider whether a separate compensable rating was warranted for residuals of a SFW of the right thigh for Muscle Group XIV.

Subsequently, the Board remanded the issues to the RO, via the Appeals Management Center (AMC) in June 2013, May 2014 and July 2015.  By an unappealed rating decision in February 2016, the AMC granted service connection for SFW scars and assigned a 10 percent disability rating, effective January 6, 2015.  The AMC considered this to be a full grant of the benefit sought on appeal; however, the Board found in a July 2016 remand that this was not a full grant of the benefit sought, and the issue of entitlement to separate compensable staged ratings for scars of the right thigh and right calf, prior to January 6, 2015, remained on appeal.

In May 2017, the Board denied a rating in excess of 30 percent for residuals of a SFW of the right thigh, granted a separate 10 percent rating for residuals of a SFW of the right thigh, and remanded the issue of entitlement to separate compensable staged ratings for scars of the right thigh and right calf, prior to January 6, 2015.

Subsequently, in August 2017, the AMC, in pertinent part, granted an earlier effective date of December 17, 1995 for the Veteran's service-connected shell fragment wound scars, with the evaluation remaining at 10 percent disabling.  As this was not a full grant of the benefit sought, the issue remains on appeal.


FINDING OF FACT

The Veteran has three or four scars of the right thigh and right calf, which are painful, but not unstable.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for scars of the right thigh and right calf, based on pain, have been met.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code (DC) 7804 (2002 and 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, including employment, by comparing his/her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran currently has a 10 percent rating for right thigh scar residuals of a shell fragment wound (SFW), effective December 17, 1995.  The 10 percent rating has been assigned pursuant to DC 7804.  

The Board notes that, during the pendency of this appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended twice, initially effective August 30, 2002.  See 67 Fed. Reg. 49490-99 (July 31, 2002).  Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-2003.  Because the Veteran filed his claim before these revisions, the Board will evaluate the Veteran's scars under both the pre-and post-August 30, 2002 criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110 (g) (West 2014); 38 C.F.R. § 3.114 (2017); VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The regulations pertaining to rating skin disabilities were revised again effective October 23, 2008.  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the revised rating criteria.  The Veteran's claim for benefits was received by VA prior to that date.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the initial rating assigned.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board has considered both the pre- and post- October 23, 2008, criteria. 

Under the version of the regulation prior to August 30, 2002, scars, other than of the head, face, or neck and which were not the result of burns, were rated under Diagnostic Codes 7803 to 7805.  Under Diagnostic Code 7803, a 10 percent evaluation was assignable for scars, superficial, poorly nourished, with repeated ulceration.  Under Diagnostic Code 7804, a 10 percent evaluation was assignable for scars that were superficial, tender and painful on objective demonstration.  Under Diagnostic Code 7805, other types of scars were to be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001). 

Since August 30, 2002, scars other than the head, face, and neck that are deep or cause limitation of motion, and are at least 6 square inches, warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801(2002 & 2008).

Since August 30, 2002, scars other than the head, face, and neck that are superficial and do not cause limited motion, covering an area of 144 square inches or more, warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2002 & 2008).

From August 30, 2002, to October 23, 2008, scars that are superficial and unstable warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).

Under the criteria in effect since August 30, 2002, and prior to October 23, 2008, Diagnostic Code 7804 provides for a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Under the criteria in effect since October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful; 20 percent rating for three or four scars that are unstable or painful; and 30 percent rating for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, a 10 percent rating will be added to the evaluation that is based on the total number of unstable or painful scars.  See Note (2). 

Under the criteria in effect since August 30, 2002, prior to October 23, 2008, Diagnostic Code 7805 provides for scars, other, to be rated based upon limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Under the criteria in effect since October 23, 2008, Diagnostic Code 7805 provides for other scars to be evaluated by any disabling effects not considered in a rating provided under codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).

Turning to the evidence of record, on May 1996 VA examination, the Veteran had three scars on the upper anterior and lateral thigh, measuring approximately 10, 10 and 8 centimeters respectively, and two on the upper calf - one medial and one lateral, the lateral measuring approximately 10 centimeters and the medial posterior measuring 5 centimeters.  There was some discomfort on palpation, but no significant underlying tissue loss on palpating any of the scars.  The examiner noted 2 or more edema of the right lower leg and two or more of the left lower leg, but related it to bulk and not problems of the in-service injury.

A separate skin examination in May 1996 noted the following scar observations: a 9 X 3 centimeter scar of the right lateral lower leg; a 6 X 1 centimeter hypertrophic scar of the right lateral leg; a 6 X 4 centimeter scar of the anterior thigh with side tracking; and a 12 X 4 centimeter scar of the lateral right thigh with side tracking.  A diagnosis of painful scars, with secondary venostasis was provided.

In a February 1998 VA examination, the examiner noted three scars on the thigh and two on the calf - medial and lateral, with pain.  The examiner found some tissue loss in the right thigh and right calf; circumference of the right thigh was seven inches above the knee, 67.5 centimeters; and at the calf, 4 inches below the knee was 48 centimeters.  The scar on the lateral aspect of the right thigh measured 16 X 3 X 4 centimeters, deep into muscle and partially adherent and sensitive.  The scar on the anterior aspect of the right thigh was 10 X 1 centimeter, deep into muscle.  The scar on the anterolateral aspect of the right thigh measured 12 X 2 centimeters, deep into muscle and was adherent.  The scar on the medial aspect of the right leg was 8.5 X 2 centimeters, deep into muscle.  The right thigh scar showed partial depression, and there was mild muscle loss in the right thigh and right leg.  He reported pain in his right thigh and leg when he walked.

A January 2001 VA examiner noted that scars from the Veteran's right lower extremity wounds were diffusely tender to pressure, and noted the following scars: a 6 inch long longitudinal scar at the anterolateral aspect of the proximal right thigh; a 2 inch scar at the anterolateral aspect of the proximal right thigh; a 4.25 inch longitudinal scar at the proximal aspect of the right mid-thigh; a 4 inch long scar oriented longitudinally at the lateral aspect of the posterior right calf; and a 3.25 inch longitudinal scar located at the posteromedial aspect of the right calf.  Palpation of all scars produced minimal tenderness.

A September 2006 VA examination noted a 5 inch scar along the lateral aspect of the calf; and a 3.5 X 0.5 inch scar in the medial calf region.  There was numbness in the scar along the lateral aspect of the calf; tenderness to palpation in the scar along the medial calf region; and all scars were well-healed and there was no evidence of adherence, keloid formation or erythema.

A September 2009 VA examiner noted the following scars: a 5 inch scar with multiple patch marks over the right lateral thigh; a 4.5 inch long scar over the lateral right calf; a 3 inch long by 0.25 inch wide scar over the medical right calf; and a 4 inch long scar over the mid-anterior right thigh.  All scars were well-healed and superficial without tenderness, keloid formation or inflammation, skin breakdown, edema or deep adherence to underlying tissue.

April 2010 VA examination findings included: a 17.5 X 1/8 inch scar on the left calf; an 18.5 X 1/8 inch scar on the right calf; a 5 X 1/8 inch scar on the right lateral thigh; a 3.5 X 1/8 inch scar on the right lateral thigh; and a 1.5 X 1/8 inch scar on the posterior right lower leg.  The scars were not tender to palpation, had no irregularity, atrophic changes or shininess.  There was no evidence of ulceration or skin breakdown, elevation or depression of the skin on palpation, deep scars, inflammation, edema, keloid formation, inflexibility or induration of the scars.

In July 2010 VA examination findings, the examiner noted the following scars: a 17.5 X 1/8 inch scar on the left calf; an 18.5 X 1/8 inch scar on the right calf; a 5 X 1/8 inch scar on the right lateral thigh; a 3.5 X 1/8 inch scar on the right lateral thigh; and a 1.5 X 1/8 inch scar on the posterior right lower leg.  Scars were not tender to palpation, and had no irregularity, atrophic changes or shininess.  There was no evidence of ulceration or skin breakdown, elevation or depression of the skin on palpation, deep scars, inflammation, edema, keloid formation, inflexibility, or induration of the scars.

In a June 2013 remand, the Board instructed a December 2013 VA examiner to review the above-noted history, any VA and private records reflecting scars and post-service injuries, and provide retrospective evaluation of the nature of the scars attributable to the Veteran's in-service injuries.  Subsequently, a December 2013 VA examiner merely noted the Veteran's history and measured current scars (left calf, 1.5 X 1/8 inch; right calf, 18.5 X 1/8 inch; right lateral thigh, 5 X 1/8 inch; posterior right lower leg, 3.5 X 1/8 inch, and 1.5 X 1/8inch.  The Board found this examination inadequate.

The Board determined in a May 2014 remand that the examination reports revealed some significant discrepancies over the years between scar findings, suggesting some improvement over the years; but also suggesting that some of the scars are likely due to post-service injuries or medical procedures.  Such questions were most notably raised by the observed 18.5 inch long scar over the right calf and the 17.5 inch long scar over the left calf, which were present at the 2010 examinations, but not previously.  The electronic records included no records to explain the presence of the 18.5 and 17.5 inch scars.

A subsequent June 2014 VA examination also did not comply with the Board's previous remand.  The examiner noted 5 or more painful scars of the lower right extremity that were not unstable.  A right calf scar was measured at 9 X 0.5 centimeters; a right thigh scar, 13 X 0.5 centimeters; another right thigh scar, 9 X 0.5 centimeters; a right thigh scar, 5 centimeters and; a right thigh scar measured at 13 centimeters.  The total area for superficial non-linear scars of the right lower extremity measured at 30 square centimeters.  As the examiner did not provide an evaluation of the nature of the scars attributable to the Veteran's in-service injuries, the examination was inadequate.

The Veteran was afforded another VA examination in January 2016.  The examiner noted that the Veteran had a total of 8 scars on the right lower leg - 2 were not related at all.  The right lateral proximal scar was 16 X 0.6 centimeters, the right anterior proximal thigh was 9.0 X 0.5 centimeters, the right lateral distal thigh was 12.0 X 0.6 centimeters, the right lower leg scar was 15.5 X 0.4 centimeters, and the right medial lower leg scar measured 7.5 X 2.0 centimeters.  Only the right distal lateral thigh was sensitive; the scars were not adherent to the underlying muscles; and the scarring improved between 2010 and 2013.  After this examination, the AMC granted a 10 percent disability rating for scars, residuals of SFW, effective January 6, 2015.  

In July 2016, the Board noted that the AMC failed to address a scar rating for the entire appeal period, and remanded the issue of entitlement to a separate compensable rating for scars of the right thigh and right calf prior to January 6, 2015.  A November 2016 supplemental statement of the case purported to address the issue of entitlement to a separate compensable rating prior to January 6, 2015; but the Board remanded the issue in May 2017, finding there had not been full compliance with the orders of the previous remand and JMR, which requested consideration of the entire appeal period and staged ratings.

Subsequently, the AMC granted an earlier effective date of December 17, 1995, but the evaluation remained at 10 percent.  The RO based its assignment of a 10 percent rating under DC 7804 on a finding that the Veteran has one or two painful scars of the thigh.  However, throughout the entire appeal period, the Veteran has consistently had three to four right thigh and right calf scars associated with his service-connected SFW.  As noted above, the only discrepancy is the two new scars first noted in the April 2010 VA examination, and thereafter.  The Board accordingly finds that the Veteran in fact has three to four scars of the right thigh and calf, and a 20 percent rating is warranted for three or four scars that are unstable or painful.

Note (2) of DC 7804 does allow for adding 10 percent to the scar evaluation if one or more scars are both unstable and painful; however, in this case, there is no indication in the record that the Veteran's scars are unstable.  See 38 C.F.R. § 4.118, DC 7804.

The Board has considered whether rating the Veteran under a different diagnostic code would apply.  DC 7800 does not apply because it involves scars or disfigurement of the head, face or neck only.  DC 7801 does not apply because he has not had a deep and nonlinear scar with areas of at least 6 square inches (39 square centimeters).  DC 7802 does not apply because he has not had a superficial or nonlinear scar on his right thigh or calf, measured at 144 square inches (929 square centimeters).  DC 7803 does not apply because he has never had a superficial scar that was poorly nourished with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Codes 7800-03 (2002 & 2008).  

Additionally, as his scars do not manifest in any disabling effects other than those contemplated in DC 7804 (pain), and rating the scar under DC 7805 also would not assist the Veteran.  He has already received separate ratings for right leg varicose veins, shell fragment residuals of the right thigh, status post right total knee replacement, shell fragment wound residuals of the right calf, residuals for muscle group XIV, right knee arthritis, and right knee surgical scar.

For all the foregoing reasons, the Board finds that a schedular rating of 20 percent, but no higher, for the Veteran's right thigh and calf scars, based on pain, is warranted under DC 7804.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

An initial disability rating of 20 percent for three or four scars, based on a pain, is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


